                                                                                     Case 5:19-cv-03246-EJD Document 9 Filed 12/27/19 Page 1 of 13




                                                                               1

                                                                               2 JAY R. WEILL (State Bar No. 75434)
                                                                                 E-Mail:       jweill@sideman.com
                                                                               3
                                                                                 STEVEN M. KATZ (State Bar No. 164617)
                                                                               4 E-Mail:       skatz@sideman.com
                                                                                 TRAVIS W. THOMPSON (State Bar No. 309106)
                                                                               5 E-Mail:       tthompson@sideman.com
                                                                                 SIDEMAN & BANCROFT LLP
                                                                               6 One Embarcadero Center, Twenty-Second Floor
                                                                                 San Francisco, California 94111-3711
                                                                               7
                                                                                 Telephone:    (415) 392-1960
                                                                               8 Facsimile:    (415) 392-0827

                                                                               9 Attorneys for FRANCIS BURGA and
                                                                                 FRANCIS BURGA AS THE ADMINISTRATOR
              SIDEMAN & BANCROFT LLP




                                                                              10 OF THE ESTATE OF MARGELUS BURGA
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11

                                                                              12                            UNITED STATES DISTRICT COURT

                                                                              13                           NORTHERN DISTRICT OF CALIFORNIA
LAW OFFICES




                                                                              14                                   SAN JOSE DIVISION

                                                                              15

                                                                              16 UNITED STATES OF AMERICA,                   Case No. 5:19-cv-03246 EJD

                                                                              17              Plaintiff,                     DEFENDANTS FRANCIS BURGA IN
                                                                                                                             HER INDIVIDUAL CAPACITY AND
                                                                              18        v.                                   FRANCIS BURGA AS THE
                                                                                                                             ADMINISTRATOR OF THE ESTATE OF
                                                                              19 FRANCIS BURGA and FRANCIS BURGA             MARGELUS BURGA’S ANSWER TO
                                                                              20 AS THE ADMINISTRATOR OF THE                 THE COMPLAINT
                                                                                 ESTATE OF MARGELUS BURGA,
                                                                              21                                             Honorable Edward J. Davila
                                                                                            Defendants.
                                                                              22

                                                                              23

                                                                              24

                                                                              25

                                                                              26

                                                                              27

                                                                              28

                                                                                                                                                    Case No. 5:19-cv-03246 EJD
                                                                                                              DEFENDANTS’ ANSWER TO COMPLAINT
                                                                                      Case 5:19-cv-03246-EJD Document 9 Filed 12/27/19 Page 2 of 13




                                                                               1          Defendants FRANCIS BURGA (“Francis”) and FRANCIS BURGA AS THE

                                                                               2 ADMINISTRATOR OF THE ESTATE OF MARGELUS BURGA (“the Estate”), hereby answer

                                                                               3 the Complaint filed by Plaintiff UNITED STATES OF AMERICA (“Plaintiff”) as follows:

                                                                               4                                    ANSWER TO COMPLAINT

                                                                               5          1.    Answering Paragraph 1, Francis admits the allegations contained therein, except

                                                                               6 denies that she is personally liable for the FBAR penalties assessed against her and denies that

                                                                               7 Margelus Burga is a defendant in this action. The Estate admits the allegations contained therein,

                                                                               8 except denies it is liable for the FBAR penalties assessed against it and denies that Margelus

                                                                               9 Burga is a defendant in this action.
              SIDEMAN & BANCROFT LLP




                                                                              10          2.    Answering Paragraph 2, Francis and the Estate deny for lack of information the
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 allegations contained therein.

                                                                              12          3.    Answering Paragraph 3, Francis and the Estate admit the allegations contained

                                                                              13 therein.
LAW OFFICES




                                                                              14          4.    Answering Paragraph 4, Francis and the Estate admit the allegations contained

                                                                              15 therein, except deny that Margelus Burga is a defendant in this action.

                                                                              16          5.    Answering Paragraph 5, Francis and the Estate admit the allegations contained

                                                                              17 therein.

                                                                              18          6.    Answering Paragraph 6, Francis and the Estate admit the allegations contained

                                                                              19 therein.

                                                                              20          7.    Answering Paragraph 7, Francis and the Estate admit the allegations contained

                                                                              21 therein.

                                                                              22          8.     Answering Paragraph 8, Francis and the Estate admit the allegations contained

                                                                              23 therein.

                                                                              24          9.    Answering Paragraph 9, Francis and the Estate allege that 31 U.S.C § 5314 and 31

                                                                              25 C.F.R. § 1010.350(a) speak for themselves.

                                                                              26          10.   Answering Paragraph 10, Francis and the Estate allege that 31 C.F.R. § 1010.306(c)

                                                                              27 speaks for itself.

                                                                              28

                                                                                                                                    1                         Case No. 5:19-cv-03246 EJD
                                                                                                                  DEFENDANTS’ ANSWER TO COMPLAINT
                                                                                      Case 5:19-cv-03246-EJD Document 9 Filed 12/27/19 Page 3 of 13




                                                                               1          11.   Answering Paragraph 11, Francis and the Estate allege that 31 U.S.C. § 5321(a)(5)

                                                                               2 speaks for itself.

                                                                               3          12.   Answering Paragraph 12, Francis and the Estate deny the allegations contained

                                                                               4 therein, except admit that on October 18, 1993 a joint bank account (ending in 405) was opened

                                                                               5 by Margelus Burga, before Margelus Burga and Francis were married, at the Swiss Bank

                                                                               6 Corporation in Lugano, Switzerland (hereinafter referred to as “UBS Lugano”) listed at page 10 of

                                                                               7 the Complaint. The joint bank account was opened up by Margelus Burga using the names

                                                                               8 Margelus Burga and Francis Guevara.

                                                                               9          13.   Answering Paragraph 13, Francis and the Estate deny the allegations as to the
              SIDEMAN & BANCROFT LLP




                                                                              10 balance in each account for lack of sufficient information or personal knowledge; admit that the
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 aggregate balances of all of the accounts combined exceeded $10,000.

                                                                              12          14.   Answering Paragraph 14, Francis and the Estate deny the allegations contained

                                                                              13 therein. Francis alleges that she had reasonable cause for any failure to file an FBAR for the UBS
LAW OFFICES




                                                                              14 Lugano account or any of the other listed accounts. The Estate alleges it had no obligation to file

                                                                              15 any FBAR for the 2004 through 2008 years as it did not exist until Margelus Burga’s death. The

                                                                              16 Estate further alleges that it filed an FBAR as to the 2009 year in 2010.

                                                                              17          15.   Answering Paragraph 15, Francis and the Estate admit the allegations contained

                                                                              18 therein as to the 2004 to 2008 years. Francis alleges that she had reasonable cause for failing to

                                                                              19 file any FBARs related to the accounts listed in paragraph 12. The Estate denies that it was

                                                                              20 required to file FBARs for the 2004 to 2008 years and alleges that it filed an FBAR as to the 2009

                                                                              21 year and had reasonable cause to the extent that FBAR excluded any accounts.

                                                                              22          16.   Answering Paragraph 16, Francis and the Estate admit the allegations contained

                                                                              23 therein, except deny that Francis ever earned an undergraduate degree.

                                                                              24          17.   Answering Paragraph 17, Francis and the Estate admit the allegations contained

                                                                              25 therein.

                                                                              26          18.   Answering Paragraph 18, Francis and the Estate admit the allegations contained

                                                                              27 therein.

                                                                              28

                                                                                                                                    2                          Case No. 5:19-cv-03246 EJD
                                                                                                                 DEFENDANTS’ ANSWER TO COMPLAINT
                                                                                      Case 5:19-cv-03246-EJD Document 9 Filed 12/27/19 Page 4 of 13




                                                                               1         19.    Answering Paragraph 19, Francis and the Estate admit the allegations contained

                                                                               2 therein.

                                                                               3         20.    Answering Paragraph 20, Francis and the Estate admit the allegations contained

                                                                               4 therein.

                                                                               5         21.    Answering Paragraph 21, Francis and the Estate admit the allegations contained

                                                                               6 therein, except deny that the patents were commercially exploited.

                                                                               7         22.    Answering Paragraph 22, Francis and the Estate admit the allegations contained

                                                                               8 therein.

                                                                               9         23.    Answering Paragraph 23, Francis and the Estate admit the allegations contained
              SIDEMAN & BANCROFT LLP




                                                                              10 therein.
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11         24.    Answering Paragraph 24, Francis and the Estate admit the allegations contained

                                                                              12 therein.

                                                                              13         25.    Answering Paragraph 25, Francis and the Estate admit the allegations contained
LAW OFFICES




                                                                              14 therein.

                                                                              15         26.     Answering Paragraph 26, Francis and the Estate deny each and every allegation

                                                                              16 contained therein, except admit that in October 1993 Margelus Burga opened up a joint account at

                                                                              17 UBS Lugano under his name and that of Francis Guevara.

                                                                              18         27.     Answering Paragraph 27, Francis and the Estate deny each and every allegation

                                                                              19 contained therein, except admit that pursuant to the demand of Margelus Burga, Francis signed the

                                                                              20 opening document at UBS Lugano with her passport.

                                                                              21         28.     Answering Paragraph 28, Francis and the Estate deny that Francis established

                                                                              22 Accipitor Trading Ltd. Further, Francis and the Estate deny for lack of information or personal

                                                                              23 knowledge whether Margelus Burga established Accipitor Trading.

                                                                              24         29.     Answering Paragraph 29, Francis and the Estate admit Francis traveled to Vaduz,

                                                                              25 Lichtenstein with Margelus Burga in May 1995 and was introduced to Peter Meier by Margelus

                                                                              26 Burga as his friend; otherwise deny.

                                                                              27

                                                                              28

                                                                                                                                   3                         Case No. 5:19-cv-03246 EJD
                                                                                                                DEFENDANTS’ ANSWER TO COMPLAINT
                                                                                      Case 5:19-cv-03246-EJD Document 9 Filed 12/27/19 Page 5 of 13




                                                                               1          30.     Answering Paragraph 30, Francis and the Estate deny the allegations contained

                                                                               2 therein with respect to Francis and deny for lack of information the allegations as to Margelus

                                                                               3 Burga.

                                                                               4          31.     Answering Paragraph 31, Francis and the Estate lack sufficient information to

                                                                               5 admit or deny the allegations except each deny that Francis made any request to Peter Meier or

                                                                               6 had any knowledge of what he did for, or discussed with, Margelus Burga.

                                                                               7          32.     Answering Paragraph 32, Francis and the Estate lack sufficient information to

                                                                               8 admit or deny the allegations contained therein, except deny that Peter Meier made any

                                                                               9 suggestions to Francis. Francis and the Estate deny the allegation as to the U.S. tax treatment of a
              SIDEMAN & BANCROFT LLP




                                                                              10 stiftung on the grounds that this is a legal conclusion.
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11          33.     Answering Paragraph 33, Francis and the Estate lack sufficient information to

                                                                              12 admit or deny the allegations contained therein, except deny that any Lichtenstein stiftung was

                                                                              13 created at Francis’s request.
LAW OFFICES




                                                                              14          34.     Answering Paragraph 34, Francis and the Estate deny that Francis took any alleged

                                                                              15 actions relating to Romphil Foundation or that Francis had any knowledge of the Romphil

                                                                              16 Foundation and deny for lack of information or personal knowledge what Margelus Burga or Peter

                                                                              17 Meier did.

                                                                              18          35.     Answering Paragraph 35, Francis and the Estate deny the introductory allegations

                                                                              19 in Paragraph 35 as to Francis and deny the allegations for lack of information as to Margelus

                                                                              20 Burga. With respect to the specific allegations regarding the entities listed in 35(a) through 35(y)

                                                                              21 of the Complaint, Francis and the Estate answer as follows:

                                                                              22          35(a) Answering Paragraph 35(a), Francis and the Estate deny that Francis took any

                                                                              23 alleged actions to create Accipitor in the British Virgin Islands in 1994 or that she had any

                                                                              24 knowledge of Accipitor and deny for lack of information what Margelus Burga did. Francis and

                                                                              25 the Estate lack sufficient information to either admit or deny that in 1998 Accipitor purchased two

                                                                              26 properties on Sobey Road in Saratoga, California for $2.9 million from Glide/Write USA. Francis

                                                                              27 admits that she resides at 18570 Sobey Road, Saratoga, CA 95070 and resided at that address with

                                                                              28 Margelus Burga.

                                                                                                                                     4                         Case No. 5:19-cv-03246 EJD
                                                                                                                 DEFENDANTS’ ANSWER TO COMPLAINT
                                                                                      Case 5:19-cv-03246-EJD Document 9 Filed 12/27/19 Page 6 of 13




                                                                               1          35(b) Answering Paragraph 35(b), Francis and the Estate deny that Francis took any

                                                                               2 alleged actions to create Aljohn Establishment in Liechtenstein in 1995 and deny for lack of

                                                                               3 information what Margelus Burga did. Francis and the Estate lack sufficient information to either

                                                                               4 admit or deny that Aljohn is a combination of the names of Mr. and Mrs. Burga’s sons, Alexander

                                                                               5 and Jonathan.

                                                                               6          35(c) Answering Paragraph 35(c), Francis and the Estate deny that Francis took any

                                                                               7 alleged actions to create B&L Group, AG in Switzerland in 2010 or that Francis had any

                                                                               8 knowledge of B&L Group, AG and deny for lack of information what Margelus Burga did.

                                                                               9 Francis and the Estate lack sufficient information to either admit or deny that B&L Group, AG
              SIDEMAN & BANCROFT LLP




                                                                              10 owns Golden Cafe and Hotel Krone.
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11          35(d) Answering Paragraph 35(d), Francis and the Estate deny that Francis took any

                                                                              12 alleged actions to create Bakewell Assets in the British Virgin Islands in 1998 or that Francis had

                                                                              13 any knowledge of Bakewell Assets and deny for lack of information what Margelus Burga did.
LAW OFFICES




                                                                              14 Francis and the Estate deny for lack of information that Bakewell functions as a holding company

                                                                              15 and that Mr. Meier and the Burgas are named as members of the Board of Bakewell Assets with

                                                                              16 signatory authority.

                                                                              17          35(e) Answering Paragraph 35(e), Francis and the Estate deny that Francis took any

                                                                              18 alleged actions to create Framach Investment AG in Switzerland in 2007 or that Francis had any

                                                                              19 knowledge of Framach Investment AG and deny for lack of information what Margelus Burga did.

                                                                              20 Francis and the Estate deny for lack of information that Framach Investment AG holds property.

                                                                              21          35(f)   Answering Paragraph 35(g), Francis and the Estate deny that Francis took any

                                                                              22 alleged actions to create Georgilo Assoc. in the British Virgin Islands in 2007 or that Francis had

                                                                              23 any knowledge of Georgilo Assoc. and deny for lack of information what Margelus Burga did.

                                                                              24          35(g) Answering Paragraph 35(g), Francis and the Estate deny that Francis took any

                                                                              25 alleged actions to create Gobellia in Panama in 2008 or that Francis had any knowledge of

                                                                              26 Gobellia and deny for lack of information what Margelus Burga did. Francis and the Estate deny

                                                                              27 for lack of information that Gobellia functions as a holding company.

                                                                              28

                                                                                                                                    5                         Case No. 5:19-cv-03246 EJD
                                                                                                                 DEFENDANTS’ ANSWER TO COMPLAINT
                                                                                      Case 5:19-cv-03246-EJD Document 9 Filed 12/27/19 Page 7 of 13




                                                                               1          35(h) Answering Paragraph 35(h), Francis and the Estate deny that Francis took any

                                                                               2 alleged actions to create Golden Cafe Central, AG in Switzerland in 2010 or that Francis had any

                                                                               3 knowledge of Golden Cafe Central, AG and deny for lack of information what Margelus Burga

                                                                               4 did. Francis and the Estate deny for lack of information that Golden Cafe Central, AG provides

                                                                               5 gastronomy services in Switzerland and holds ownership of Hotel Krone assets.

                                                                               6          35(i)   Answering Paragraph 35(i), Francis and the Estate deny that Francis took any

                                                                               7 alleged actions to create Glide/Write Cygnus Corporation in Japan in 2002 and deny for lack of

                                                                               8 information what Margelus Burga did. Francis and the Estate admit that Glide/Write Cygnus

                                                                               9 Corporation provides sales, commissions, trading, and agent services for distribution of computer
              SIDEMAN & BANCROFT LLP




                                                                              10 hardware in Japan. Francis and the Estate deny for lack of information that Glide/Write Cygnus
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 Corporation is a shell company.

                                                                              12          35(j)   Answering Paragraph 35(j), Francis and the Estate deny that Francis took any

                                                                              13 alleged actions to create Glide/Write Singapore in Singapore in 1997 and deny for lack of
LAW OFFICES




                                                                              14 information what Margelus Burga did. Francis and the Estate admit that Glide/Write Singapore

                                                                              15 provides sales, commissions, trading, and agent services for distribution of computer hardware in

                                                                              16 Singapore. Francis and the Estate deny for lack of information that Glide/Write Singapore is a

                                                                              17 shell company.

                                                                              18          35(k) Answering Paragraph 35(k), Francis and the Estate deny that Francis took any

                                                                              19 alleged actions to create Hotel Krone, AG in Switzerland in 2010 and deny for lack of information

                                                                              20 what Margelus Burga did. Francis and the Estate deny for lack of information that Hotel Krone,

                                                                              21 AG provides gastronomy services in Switzerland.

                                                                              22          35(l)   Answering Paragraph 35(l), Francis and the Estate deny that Francis took any

                                                                              23 alleged actions to create Huritiga International, Singapore in 2008 and deny for lack of

                                                                              24 information what Margelus Burga did. Francis and the Estate deny for lack of information that

                                                                              25 Huritiga International, Singapore owns 100% of the stock of Ahead Magnetics, Inc. Francis and

                                                                              26 the Estate admit Ahead Magnetics markets precision components and assemblies for data storage

                                                                              27 and retrieval to large hard drive manufactures. Francis and the Estate deny that Ahead is one of

                                                                              28

                                                                                                                                    6                         Case No. 5:19-cv-03246 EJD
                                                                                                                 DEFENDANTS’ ANSWER TO COMPLAINT
                                                                                      Case 5:19-cv-03246-EJD Document 9 Filed 12/27/19 Page 8 of 13




                                                                               1 three domestic corporations owned and operated by Francis and Margelus Burga through their

                                                                               2 offshore entities.

                                                                               3          35(m) Answering Paragraph 35(m), Francis and the Estate deny that Francis took any

                                                                               4 alleged actions to create Huritiga International Trading and Financing Limited in Liechtenstein in

                                                                               5 1999 and deny for lack of information what Margelus Burga did. Francis and the Estate deny for

                                                                               6 lack of information that Huritiga International Trading and Financing Limited is the 100%

                                                                               7 shareholder of Huritiga International, Singapore.

                                                                               8          35(n) Answering Paragraph 35(n), Francis and the Estate deny that Francis took any

                                                                               9 alleged actions to create Intervino AG in Liechtenstein in 1989 and deny for lack of information
              SIDEMAN & BANCROFT LLP




                                                                              10 what Margelus Burga did. Francis and the Estate deny for lack of information that Sta. Agricola
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 Rosoretto is 100% owned by Intervino AG.

                                                                              12          35(o) Answering Paragraph 35(o), Francis and the Estate deny that Francis took any

                                                                              13 alleged actions to create Jonax International Aktienesllschaft (“Jonax International”) in
LAW OFFICES




                                                                              14 Liechtenstein in 2001 and deny for lack of information what Margelus Burga did. Francis and the

                                                                              15 Estate deny for lack of information that Jonax International owns the Burgas’ automobiles.

                                                                              16          35(p) Answering Paragraph 35(p), Francis and the Estate deny that Francis took any

                                                                              17 alleged actions to create Limoni Properties in Panama in 2008 and deny for lack of information

                                                                              18 what Margelus Burga did. Francis and the Estate deny for lack of information that Limoni

                                                                              19 Properties functions as a holding company.

                                                                              20          35(q) Answering Paragraph 35(q), Francis and the Estate deny that Francis took any

                                                                              21 alleged actions to create Long Reign in Hong Kong in 1997 and deny for lack of information what

                                                                              22 Margelus Burga did. Francis and the Estate admit that Long Reign provides sales, commissions,

                                                                              23 trading, and agent services for distribution of computer hardware in China. Francis and the Estate

                                                                              24 deny for lack of information that Long Reign is a shell company or that Long Reign processed

                                                                              25 payments between Glide/Write USA and Tru Lieu. Francis and the Estate deny for lack of

                                                                              26 information that in 2012 Long Reign paid $1.7 million in dividends to its parent company Red

                                                                              27 Sun. Francis and the Estate deny for lack of information that of the dividends paid by Long Reign

                                                                              28

                                                                                                                                     7                        Case No. 5:19-cv-03246 EJD
                                                                                                                 DEFENDANTS’ ANSWER TO COMPLAINT
                                                                                      Case 5:19-cv-03246-EJD Document 9 Filed 12/27/19 Page 9 of 13




                                                                               1 to its parent company Red Sun, almost $1 million was then paid to Francis in the form of three

                                                                               2 separate interest-free loans.

                                                                               3          35(r)   Answering Paragraph 35(r), Francis and the Estate deny that Francis took any

                                                                               4 alleged actions to create Luxury Swiss SA in Switzerland and denies for lack of information what

                                                                               5 Margelus Burga did. Francis and the Estate deny for lack of information whether Luxury Swiss

                                                                               6 SA is closed.

                                                                               7          35(s) Answering Paragraph 35(s), Francis and the Estate deny that Francis took any

                                                                               8 alleged actions to create Luxus Kristal, AG in Switzerland in 2008 and deny for lack of

                                                                               9 information what Margelus Burga did. Francis and the Estate deny for lack of information
              SIDEMAN & BANCROFT LLP




                                                                              10 whether Luxus Kristal, AG manufactures household tiles.
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11          35(t)   Answering Paragraph 35(t), Francis and the Estate deny that Francis took any

                                                                              12 alleged actions to create Red Sun in Panama in 2002 and deny for lack of information what

                                                                              13 Margelus Burga did. Francis and the Estate deny for lack of information whether Red Sun
LAW OFFICES




                                                                              14 functions as a holding company.

                                                                              15          35(u) Answering Paragraph 35(u), Francis and the Estate deny that Francis took any

                                                                              16 alleged actions to create Rixmat Asia in Singapore in 2009 and deny for lack of information what

                                                                              17 Margelus Burga did. Francis and the Estate admit that Rixmat Asia provides sales, commissions,

                                                                              18 trading, and agent services for distribution of computer hardware in Singapore. Francis and the

                                                                              19 Estate deny for lack of information whether Rixmat Asia is a shell company.

                                                                              20          35(v) Answering Paragraph 35(v), Francis and the Estate deny that Francis took any

                                                                              21 alleged actions to create Sewitech, AG in Switzerland in 2002 and deny for lack of information

                                                                              22 what Margelus Burga did. Francis and the Estate deny for lack of information that Sewitech, AG

                                                                              23 manufactures lawnmowers.

                                                                              24          35(w) Answering Paragraph 35(w), Francis and the Estate deny that Francis took any

                                                                              25 alleged actions to create Sta. Agricola Rosoretto, SRI (“Sta. Agricola”) in Italy in 2010 and deny

                                                                              26 for lack of information what Margelus Burga did. Francis and the Estate admit that Sta. Agricola

                                                                              27 operates a winery. Francis and the Estate deny the allegation that Sta. Agricola holds the Italian

                                                                              28 home of the Burgas.

                                                                                                                                    8                         Case No. 5:19-cv-03246 EJD
                                                                                                                 DEFENDANTS’ ANSWER TO COMPLAINT
                                                                                     Case 5:19-cv-03246-EJD Document 9 Filed 12/27/19 Page 10 of 13




                                                                               1          35(x) Answering Paragraph 35(x), Francis and the Estate deny that Francis took any

                                                                               2 alleged actions to create Tembrix, AG in Switzerland in 1988 or that Francis had any knowledge

                                                                               3 of Tembrix, AG and deny for lack of information what Margelus Burga did. Francis and the

                                                                               4 Estate deny for lack of information that in 1998 Tembrix purchased Glide/Write USA for $4

                                                                               5 million and then loaned Glide/Write USA $10 million to cover operating shortfalls.

                                                                               6          35(y) Answering Paragraph 35(y), Francis and the Estate deny that Francis took any

                                                                               7 alleged actions to create Tru Lieu in Vietnam in 2003 and deny for lack of information what

                                                                               8 Margelus Burga did. Francis and the Estate admit that Tru Lieu manufactures computer hardware

                                                                               9 and is also known as Glide/Write Vietnam.
              SIDEMAN & BANCROFT LLP




                                                                              10          36.    Answering Paragraph 36, Francis and the Estate deny the allegations contained
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 therein as to Francis and deny for lack of information or personal knowledge the allegations as to

                                                                              12 Margelus Burga and Peter Meier.

                                                                              13          37.    Answering Paragraph 37, Francis and the Estate deny the allegations contained
LAW OFFICES




                                                                              14 therein as to Francis’s involvement in a “false invoicing scheme” but admit Francis was a Vice

                                                                              15 President of Glide/Write before her husband died and became President after her husband died.

                                                                              16 Francis and the Estate deny the allegations as to others and the “false invoicing scheme” for lack

                                                                              17 of information or personal knowledge.

                                                                              18          38.    Answering Paragraph 38, Francis and the Estate deny the allegations on the

                                                                              19 grounds that Francis is not required to answer hypothetical allegations.

                                                                              20          39.   Answering Paragraph 39, Francis and the Estate admit the allegations contained

                                                                              21 therein, except allege that Francis signed the Form A upon the demand of Margelus Burga.

                                                                              22          40.    Answering Paragraph 40, Francis and the Estate admit the allegations contained

                                                                              23 therein, except allege that the Supplement was signed by Francis upon the demand of Margelus

                                                                              24 Burga.

                                                                              25          41.    Answering Paragraph 41, Francis and the Estate admit the allegations contained

                                                                              26 therein, except allege that the second Supplement was signed by Francis upon the demand of

                                                                              27 Margelus Burga.

                                                                              28

                                                                                                                                    9                         Case No. 5:19-cv-03246 EJD
                                                                                                                 DEFENDANTS’ ANSWER TO COMPLAINT
                                                                                     Case 5:19-cv-03246-EJD Document 9 Filed 12/27/19 Page 11 of 13




                                                                               1          42.    Answering Paragraph 42, Francis and the Estate admit the allegations contained

                                                                               2 therein, except allege that Francis was not involved in the preparation or review of the 1995 to

                                                                               3 2008 tax returns as Margelus did not permit her involvement.

                                                                               4          43.    Answering Paragraph 43, Francis and the Estate deny for lack of information or

                                                                               5 personal knowledge.

                                                                               6          44.    Answering Paragraph 44, Francis and the Estate deny for lack of information or

                                                                               7 personal knowledge.

                                                                               8          45.    Answering Paragraph 45, Francis and the Estate deny for lack of information or

                                                                               9 personal knowledge.
              SIDEMAN & BANCROFT LLP




                                                                              10          46.    Answering Paragraph 46, Francis and the Estate admit but allege that Francis had
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11 no knowledge of this at the time.

                                                                              12          47.    Answering Paragraph 47, Francis and the Estate admit but allege that Francis had

                                                                              13 no knowledge of this at the time.
LAW OFFICES




                                                                              14          48.    Answering Paragraph 48, Francis and the Estate deny that Francis closed the

                                                                              15 Romphil stiftung and caused its assets to be transferred to a new stiftung and deny for lack of

                                                                              16 information as to Margelus.

                                                                              17          49.    Answering Paragraph 49, Francis and the Estate admit the allegations contained

                                                                              18 therein, except deny that Margelus Burga is a defendant in this action.

                                                                              19          50.    Answering Paragraph 50, Francis and the Estate deny that either Francis or the

                                                                              20 Estate had any financial interest in the accounts described in Paragraph 12, except for Francis for

                                                                              21 the UBS Lugano (account ending 405) that was opened by Margelus Burga in 1993 before they

                                                                              22 were married and deny for lack of information whether the account at UBS Lugano was open

                                                                              23 during the years 2004 through 2009.

                                                                              24          51.    Answering Paragraph 51, Francis and the Estate admit the allegations contained

                                                                              25 therein.

                                                                              26          52.    Answering Paragraph 52, Francis and the Estate admit that the aggregate balances

                                                                              27 of all of the accounts combined exceeded $10,000, otherwise deny.

                                                                              28

                                                                                                                                   10                         Case No. 5:19-cv-03246 EJD
                                                                                                                 DEFENDANTS’ ANSWER TO COMPLAINT
                                                                                      Case 5:19-cv-03246-EJD Document 9 Filed 12/27/19 Page 12 of 13




                                                                               1          53.     Answering Paragraph 53, Francis and the Estate admit that FBARs were not filed

                                                                               2 as to the accounts listed in paragraph 12 of the Complaint for 2004 to 2008. Francis and the Estate

                                                                               3 allege that FBARs were filed for 2009 in 2010 by the Estate. Francis denies that she was required

                                                                               4 to file FBARs for the accounts listed in paragraph 12 of the Complaint for 2004 to 2009 except for

                                                                               5 the account at UBS Lugano if the account was open during the years 2004 through 2009 and

                                                                               6 alleges that if FBARS were required Francis had reasonable cause for not filing the FBARs. The

                                                                               7 Estate denies that it was required to file FBARs for the accounts listed in paragraph 12 of the

                                                                               8 Complaint for 2004 to 2008.

                                                                               9          54.     Answering Paragraph 54, Francis and the Estate deny the allegations contained
              SIDEMAN & BANCROFT LLP




                                                                              10 therein.
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11          55.     Answering Paragraph 55, Francis and the Estate deny the allegations contained

                                                                              12 therein, except alleges that if any FBAR penalties are applicable, Francis is not liable for such

                                                                              13 penalties.
LAW OFFICES




                                                                              14          56.     Answering Paragraph 56, Francis and the Estate admit that penalties were assessed

                                                                              15 against Francis but denies that she acted willfully and denies that any penalties were assessed

                                                                              16 against Margelus Burga.

                                                                              17          57.     Answering Paragraph 57, Francis and the Estate admit the allegations contained

                                                                              18 therein.

                                                                              19          58.     Answering Paragraph 58, Francis and the Estate deny the allegations contained

                                                                              20 therein.

                                                                              21          59.     Answering Paragraph 59, Francis and the Estate deny the allegations contained

                                                                              22 therein.

                                                                              23          60.     Answering Paragraph 60, Francis and the Estate deny the allegations contained

                                                                              24 therein.

                                                                              25                                           .JURY DEMAND

                                                                              26          Defendants FRANCIS BURGA ACTING IN HER INDIVIDUAL CAPACITY and FRANCIS

                                                                              27 BURGA ACTING AS THE ADMINISTRATOR OF THE ESTATE OF MARGELUS BURGA

                                                                              28 demand a trial by jury.

                                                                                                                                    11                         Case No. 5:19-cv-03246 EJD
                                                                                                                 DEFENDANTS’ ANSWER TO COMPLAINT
                                                                                       Case 5:19-cv-03246-EJD Document 9 Filed 12/27/19 Page 13 of 13




                                                                               1            WHEREFORE, Defendants pray that:

                                                                               2            1.      Plaintiff take nothing by reason of its Complaint;

                                                                               3            2.      That judgment be entered in favor of Defendants;

                                                                               4            3.      That Defendants recover their costs of suit herein; and

                                                                               5            4.      For such other and further relief as the Court may deem just and proper.

                                                                               6

                                                                               7 DATED: December 27, 2019                      SIDEMAN & BANCROFT LLP

                                                                               8
                                                                                                                               By:          /s/ Jay R. Weill
                                                                               9
                                                                                                                                     Jay R. Weill
              SIDEMAN & BANCROFT LLP




                                                                              10                                                     Attorneys for FRANCIS BURGA and
                                                                                                                                     FRANCIS BURGA AS THE ADMINISTRATOR
                                       SAN FRANCISCO, CALIFORNIA 94111-3711
                                       ONE EMBARCADERO CENTER, 22ND FLOOR




                                                                              11                                                     OF THE ESTATE OF MARGELUS BURGA
                                                                              12   6729-3\4271618


                                                                              13
LAW OFFICES




                                                                              14

                                                                              15

                                                                              16

                                                                              17

                                                                              18

                                                                              19

                                                                              20

                                                                              21

                                                                              22

                                                                              23

                                                                              24

                                                                              25

                                                                              26

                                                                              27

                                                                              28

                                                                                                                                      12                         Case No. 5:19-cv-03246 EJD
                                                                                                                   DEFENDANTS’ ANSWER TO COMPLAINT
